Citation Nr: 0026033	
Decision Date: 09/28/00    Archive Date: 10/04/00	

DOCKET NO.  99-13 113	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Pittsburgh, 
Pennsylvania


THE ISSUE

Whether a rating determination in March 1973 which denied the 
veteran service connection for bladder and urinary tract 
disorders contains clear and unmistakable error (CUE).


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

R. E. Smith, Counsel




INTRODUCTION

The veteran had active military service from July 1968 to 
June 1969. 

This matter came before the Board of Veterans' Appeals 
(Board) on appeal from a June 1998 rating decision by the 
Department of Veterans Affairs (VA) Pittsburgh, Pennsylvania, 
Regional Office (RO) which held that a prior rating decision 
of March 1973, which denied service connection for bladder 
and urinary tract conditions, was not clear and unmistakably 
erroneous.  


FINDING OF FACT

The claim that a March 1973 rating decision was clearly and 
unmistakably erroneous has not been pled with sufficient 
precision to warrant adjudication on the merits thereof; the 
veteran has not asserted with any degree of specificity the 
facts as they were known at the time or the statutory or 
regulatory provisions then extant were incorrectly applied.  


CONCLUSION OF LAW

The claim that a March 1973 rating decision was clearly and 
unmistakably erroneous lacks legal merit.  38 U.S.C.A. § 7105 
(West 1991); 38 C.F.R. §§ 3.104(a), 3.105(a) (1999).  


REASONS AND BASES FOR FINDING AND CONCLUSION

To establish a valid CUE claim, a veteran must show that 
either the correct facts, as they were known at the time, 
were not before the adjudicator, or that the statutory or 
regulatory provisions extant at the time were incorrectly 
applied.  Russell v. Principi, 3 Vet. App. 310 (1992).  The 
veteran, however, must assert more than a disagreement as to 
how the factual weight is evaluated.  Id.  

If a veteran wishes to reasonably raise a claim of CUE there 
must be some degree of specificity as to what the alleged 
error is and, unless it is the kind of error that, if true, 
would be CUE on its face, persuasive reasons must be given as 
to why one would be compelled to reach the conclusion, to 
which reasonable minds could not differ, that the result 
would have been manifestly different but for the alleged 
error.  Fugo v. Brown, 6 Vet. App. 40 (1993).  If the error 
alleged is not the type of error that, if true, would be CUE 
on its face, if the veteran's only asserting disagreement 
with how the RO evaluated the facts before it, or if the 
veteran has not expressed with specificity how the 
application of cited laws and regulations would dictate a 
"manifestly different" result, the claim must be denied or 
the appeal to the Board terminated because of the absence of 
legal merit or the lack of entitlement under the law.  
Luallen v. Brown, 8 Vet. App. 92 (1995).

The evidence considered by the RO in March 1973 when it 
denied service connection for bladder and urinary tract 
disorders consisted of the veteran's service medical records 
and a report of a VA examination afforded the veteran in 
November 1970.  The veteran's service medical records 
included his March 1968 medical examination for service 
entrance, which showed that a clinical evaluation of his 
genitourinary system found no abnormalities.  Service medical 
records thereafter showed that the veteran was evaluated and 
treated for urinary symptoms of enuresis, nocturia and 
frequency which were noted by service physicians to have 
existed prior to enlistment and to have been unchanged while 
in service.  An IVP in March 1969 was interpreted to reveal a 
nonspecific hypertonic bladder and a mild BN (bladder neck) 
contracture.  

On his VA examination in November 1970 it was noted on 
genitourinary system evaluation that the veteran had a 
history of urinary incontinence with nausea and vomiting in 
1969.  It was further recorded that he had no present 
complaints referable to his urinary tract.  

The RO in March 1973 denied service connection for bladder 
and urinary tract conditions on the basis that the condition 
had preexisted service and not been aggravated therein.  

In 1973, as now, the grant for service connection required 
evidence which established that a particular injury or 
disease resulting in disability was incurred coincident with 
service or if preexisting such service was aggravated 
therein.  38 C.F.R. § 3.303 (1973).  A preexisting injury or 
disease will be considered to have been aggravated by active 
military, naval or air service, where there is an increase in 
disability during such service, unless there is a specific 
finding that the increase in disability is due to the natural 
progress of the disease.  38 C.F.R. § 3.306(a) (1973).

The veteran's representative has asserted that in finding the 
veteran's urinary bladder conditions preexisted service, the 
RO failed to consider the presumption of soundness principle 
contained in 38 C.F.R. § 3.304 (1973).  

38 C.F.R. § 3.304(b) provides that a veteran will be 
considered to have been in sound condition when examined, 
accepted and enrolled for service, except as to defects, 
infirmities, or disorders noted at entrance into service, or 
where clear and unmistakable (obvious or manifest) evidence 
demonstrates that an injury or disease existed prior thereto.  
Only such conditions as are recorded on examination reports 
are to be considered as noted.  38 C.F.R. § 3.304 (b) (1973). 

As noted above allegations for CUE must be pled with some 
degree of specificity and merely to aver that a decision was 
clearly and unmistakably erroneous is not sufficient to raise 
the issue.  Fugo, supra.  Vague assertions that VA failed to 
apply the law or regulations, that the evidence was 
improperly weighed, that the reasons and bases were 
inadequate, that VA failed in its duty to assist, that the VA 
failed to apply the presumption of soundness, or that VA 
failed to apply the doctrine of reasonable doubt, are 
allegations that are not sufficiently specific to raise the 
issue of CUE.  See Fugo, supra at 44; Luallen, supra at 95.  

In this case, the veteran has not shown that the correct 
facts as they existed at the time were not before the 
adjudicator in March 1973 or the statutory or regulatory 
provisions extant at that time were incorrectly applied.  No 
assertion has been made with any degree of specificity as to 
what error of fact was made or how a different application of 
law and regulations would dictate a "manifestly different" 
result.  Fugo at 44.  Rather, the assertions by the veteran's 
representative in October 1999 that "neither the veteran nor 
his mother can remember this condition existing prior to 
service" is merely an expression of disagreement with how the 
RO evaluated the facts before it in March 1973.  In other 
words, the veteran has merely asserted that the RO should 
have viewed the evidence differently, an allegation which is 
inadequate to raise a CUE claim.  

When the determinative issue is "not evidentiary but legal, 
i.e., has the appellant complied with the legal requirements 
to plead a CUE claim?" and the appellant has failed to meet 
the legal requirement, the claim must be denied.  See 
Luallen, supra.  


ORDER

The claim that the March 1973 rating decision was clearly and 
unmistakably erroneous in failing to grant service connection 
for a bladder and urinary tract disorder is legally 
insufficient and the claim must therefore be denied.  



		
	MICHAEL E. KILCOYNE
	Acting Member, Board of Veterans' Appeals




 
- 5 -

- 1 -


